COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  TREISA CLEVENGER,                              §              No. 08-22-00020-CV

                       Appellant,                §                 Appeal from the

  v.                                             §               109th District Court

  JOHNNY WAYNE CLEVENGER,                        §            of Andrews County, Texas

                         Appellee.               §                  (TC# 20,054)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 11, 2022. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Susan Clouthier, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 11, 2022.

       IT IS SO ORDERED this 16th day of June, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.